        Case 1:13-cv-07789-LGS Document 1557 Filed 01/27/21 Page 1 of 2

                                                            MICHAEL HAUSFELD 1700 K Street, NW
                                                                                Suite 650
                                                                                Washington, DC 20006

                                                                                202-540-7200 Main
                                                                                202-540-7201 Fax




January 26, 2021


Honorable Lorna G. Schofield
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS


Dear Judge Schofield:

        Pursuant to Your Honor’s Individual Rules of Practice in Civil Cases, Plaintiffs write to
request that the Court authorize an extension to the February 17, 2021 deadline to requests for
exclusion from the Litigation Class for a small subset of class members which are being noticed
directly by Settling Defendant UBS.

        On November 19, 2020, the Court entered an Order approving the form and manner of
notice of the certified litigation class. ECF No. 1546 (the “Order”). Among other things, the Order
required Class Counsel, an agent of the Settling Defendants (Rust Consulting), and certain Settling
Defendants to initiate effectuating notice on or before December 18, 2020. The Order also required
members of the class requesting exclusion from the Class to mail their request by February 17,
2021. In accordance with the Order, Class Counsel, through their notice agent Epiq Global, Rust
Consulting, and Settling Defendants began effectuating the Notice to Litigation Class Members in
December. The Notice is also available at www.fxantitrustsettlment.com.

        As occurred with the Settlement Notice, due to potential application of foreign bank
secrecy and/or privacy laws that restrict the sharing of class member information, certain of the
Settling Defendants effectuated notice to some foreign-domiciled class members themselves. Due
to circumstances unique to Settling Defendant UBS, despite initiating notice prior to December 18,
2020, UBS has not yet been able to complete the notice distribution to a small number of Litigation
Class Members, representing less than five percent of litigation class notices. Throughout this
process UBS has conveyed to Class Counsel updates regarding its efforts to complete effectuating
            Case 1:13-cv-07789-LGS Document 1557 Filed 01/27/21 Page 2 of 2




notice by the required deadline, and recently advised Class Counsel that it does not expect to be
able to complete the distribution to certain foreign-domiciled Class members until mid-March
2021. Reasons for the delay include challenges created by the Covid-19 pandemic in convening
personnel to print, address, and distribute notices, and challenges posed by Swiss and other
countries’ privacy and banking laws regarding the manner in which UBS customers may be
contacted by the bank.

        Class Counsel is therefore requesting an extension to the deadline for requests for exclusion
to April 27, 2021, for those class members that UBS has not yet sent notice to as of today’s date.
April 28, 2021 is the date Plaintiffs’ reply relating to summary judgment is due, and therefore will
not affect any other case deadlines, nor prejudice Defendants or class members. This is the first
time Class Counsel has sought an extension to the deadline for requests for exclusion. If approved,
any subsequent notices UBS distributes will reflect the new deadline of April 27, 2021. Class
Counsel is available to answer any questions the Court may have.1



Sincerely,

    HAUSFELD LLP                                      SCOTT+SCOTT, ATTORNEYS AT LAW, LLP

    /s/ Michael D. Hausfeld                           /s/ Christopher M. Burke
    Michael D. Hausfeld                               Christopher M. Burke
    888 16th Street, N.W., Suite 300                  600 W. Broadway, Suite 3300
    Washington, DC 20006                              San Diego, CA 92101
    Telephone: 202-540-7200                           Telephone: 619-233-4565
    mhausfeld@hausfeld.com                            cburke@scott-scott.com

The application is GRANTED. For those Class Members that UBS had not
yet sent notice to as of January 26, 2021, the deadline for requests for
exclusion is extended to April 27, 2021.

Dated: January 27, 2021
       New York, New York



1
    Defendant Credit Suisse takes no position on this letter-motion.
